Name: 96/419/Euratom: Council Decision of 27 June 1996 adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (1996-1999)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  energy policy;  financing and investment;  EU institutions and European civil service;  health;  electrical and nuclear industries
 Date Published: 1996-07-11

 Avis juridique important|31996D041996/419/Euratom: Council Decision of 27 June 1996 adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (1996-1999) Official Journal L 172 , 11/07/1996 P. 0023 - 0024COUNCIL DECISION of 27 June 1996 adopting a supplementary research programme to be implemented by the Joint Research Centre for the European Atomic Energy Community (1996-1999) (96/419/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 7 thereof,Having regard to the proposal from the Commission (1) submitted after consultation of the Scientific and Technical Committee,Having regard to the opinion of the European Parliament (2),Whereas the development of nuclear medicine within the European Union contributes to the target of ensuring human health protection which the Union sets itself and which necessitates an increased use of Testing Reactors for medical purposes;Whereas, within the framework of the common policy relating to the field of science and technology, the research programme is one of the principal means available to the European Atomic Energy Community to contribute to a safe use of nuclear energy;Whereas the contributions to this supplementary programme will come from the Netherlands, Germany and France, either directly or through agreements with research institutions,HAS ADOPTED THIS DECISION:Article 1 The supplementary programme on the operation of the high-flux reactor (HFR), hereinafter referred to as 'the programme`, the objectives of which are set out in Annex I, is hereby adopted for a period of four years, starting on 1 January 1996.Article 2 The financial contributions deemed necessary for the execution of the programme are set out in Annex II.Article 3 The Board of Governors of the JRC will supervise the activities of the HFR, including the financial aspects.Article 4 1. The Commission shall each year, before 15 April, submit to the European Parliament, the Council and the Economic and Social Committee a report on the implementation of this Decision.2. This report shall be accompanied by the observations of the Board of Governors. The Board of Governors may also submit through the Commission to the European Parliament, the Council and the Economic and Social Committee a separate report on any aspect of the implementation of this Decision.Article 5 This Decision is addressed to the Member States.Done at Luxembourg, 27 June 1996.For the CouncilThe PresidentA. MACCANICO(1) OJ No C 73, 13. 3. 1996, p. 18.(2) OJ No C 17, 22. 1. 1996, p. 425.ANNEX I SCIENTIFIC AND TECHNICAL OBJECTIVES The programme aims are primarily:1. the reliability of the high-flux reactor (HFR) at Petten; this activity involves the normal use of the installation for more than 250 days a year, the management of the fuel cycle and control of safety and quality;2. the rational use of this reactor in a broad range of disciplines including isotope production and the work related to it; the experimental irradiation of the materials intended for fission reactors and future fusion reactors, the applications of neutrons in research in solid state physics and materials science, neutroradiography as a non-destructive testing method and the treatment of certain forms of cancer using neutrons (BNCT) and related research.ANNEX II BREAKDOWN OF THE CONTRIBUTIONS The contributions of the programme will come from the Netherlands, Germany and France.The breakdown of these contributions is as follows:- The Netherlands: ECU 32,5 million,- Germany: ECU 6 million,- France: ECU 1,2 million.To be added to these contributions:Participation in Community programmesand contractual work for external third parties: p.m.These amounts will include relevant pro rata provisions in order to cover the cost of the management of waste arising from all activities performed during the period of the programme.Such provisions will be added to those already settled and be used at the appropriate time.